Citation Nr: 0509523	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for amaurosis fugax, and 
if so, whether service connection for that disability may be 
granted.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1956 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
amaurosis fugax.  A Notice of Disagreement was received in 
September 2002.  A Statement of the Case was issued in April 
2003.  A timely appeal was received in May 2003.  A 
Supplemental Statement of the Case was issued in November 
2004.  


FINDINGS OF FACT

1.  In December 1987, the RO denied the veteran's claim for 
service connection for amaurosis fugax.  The veteran did not 
appeal that decision, and it is final.

2.  Some of the new evidence received since December 1987 is 
material because it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The medical evidence shows that the veteran is diagnosed 
to have amaurosis fugax as a symptom of ocular migraines.

4.  The veteran's ocular migraines are related to his 
military service.


CONCLUSIONS OF LAW

1.  The December 1987 rating decision is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2003); 38 C.F.R. §§ 3.104, 3.160(d) (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for amaurosis fugax is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The veteran's ocular migraines, manifested as amaurosis 
fugax, were incurred in service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 
3.159, 3.303, 3.304 (2004).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO sent notice to the veteran in January 2004 and January 
2005 explaining the VCAA, asking him to submit certain 
information, and informing him what evidence and information 
VA would be obtaining.  In light of the favorable decision 
contained herein, that is, the granting of the claim, it is 
clear that sufficient evidence was developed in this case in 
this respect.  

A review of the record reveals that the veteran's claim was 
previously denied by a December 1987 rating decision.  Rating 
actions are final and binding based on evidence on file at 
the time the veteran is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The veteran did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105.

The October 2001 rating decision on appeal granted the 
reopening of the veteran's claim for service connection for 
amaurosis fugax, but denied the veteran's claim on the 
merits.  Regardless of the RO's actions, the Board must 
itself determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  The veteran's claim to reopen 
was filed in February 2001.  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to December 1987 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since December 1987 concerning the 
veteran's claim includes the veteran's statements, private 
physician treatment records from February 1989 through 
January 16, 2001, VA treatment records for June 2001 through 
May 2004, June 2001 VA examination, and a sworn statement 
from the veteran's wife received in May 2003.

Presuming the credibility of the above evidence, the Board 
finds that this evidence is new, in that the RO's December 
1987 rating decision did not review the veteran's VA and 
private medical records, his statements made in April 2003, 
or his wife's statement received in May 2003.  This evidence 
is material in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically the treatment records provide the etiology of 
the veteran's amaurosis fugax, which was not previously of 
record.  Also, his wife's sworn statement corroborates the 
veteran's statement that the amaurosis fugax began during his 
military service.  The Board, therefore, reopens the 
veteran's claim.  Since the RO also made a determination of 
the veteran's claim on the merits, the Board finds that it 
can consider the merits of the veteran's claim with no 
prejudice to him.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The first question is whether the veteran has a current 
disability shown by affirmative medical evidence.  The file 
contains both VA and private physician treatment records.  A 
May 1987 VA examination report diagnosed the veteran to have 
amaurosis fugax.  Private physician treatment records show 
that the veteran is diagnosed to have amaurosis fugax.  These 
records, however, also diagnose the veteran to have ocular 
migraines, which is indicated to be the cause of the 
amaurosis fugax.  In the June 2001 VA examination report, the 
examiner stated that the she found that the veteran's 
amaurosis fugax more likely to be ocular migraine because his 
symptoms are consistent with ocular migraine.  VA treatment 
records from Brooklyn VA Medical Center in May 2004 shows 
that the veteran appeared to the emergency room with an 
episode of blindness involving the right eye.  The diagnosis 
was ocular migraine. 

The Board finds that the weight of the medical evidence shows 
that the veteran suffers from ocular migraines that manifest 
themselves by amaurosis fugax.  The veteran is, therefore, 
found to have a current disability.

The next step in the inquiry is whether an injury or disease 
was incurred in, or aggravated by, service; and, if so, 
whether a nexus exists between the current disability and the 
injury or disease incurred in service.  A review of the 
veteran's service medical records fails to show that the 
veteran either complained of or was diagnosed to have either 
amaurosis fugax or ocular migraines during his service.  The 
service medical records show only one treatment for an 
unexplained headache on September 20, 1976, listed as a 
probable sinus headache.  As for the veteran's eyes, the 
service medical records include many eye care records because 
the veteran had a refractive error, but none of these records 
indicate anything else was wrong with the veteran's eyes.  
The records show two treatments for foreign particles in his 
eyes, but, as indicated above, these are not the cause of the 
veteran's amaurosis fugax.  A review of the service records, 
therefore, does not show that the veteran's ocular migraines 
or amaurosis fugax was incurred in service.

The veteran contends, however, that the amaurosis fugax 
started in 1971, while he was on active duty.  The veteran 
stated in his Notice of Disagreement that the reason that 
there is no record of complaints about the amaurosis fugax is 
because he did not report it for fear of permanently being 
removed from flight status.  The veteran stated he did this 
because he never had an episode of the amaurosis fugax during 
his duties as a pilot.  In support of his contentions, the 
veteran submitted a sworn statement from his wife.  The 
veteran's wife stated that she has been married to the 
veteran since 1963, and she is aware that the veteran has had 
intermittent and recurring episodes of loss of vision since 
the early 1970s.  She stated that the first occurrence of 
this temporary loss of vision that she can recall was in 
1971, and that the episodes have continued on an intermittent 
basis since that time, becoming more frequent.

The veteran's service records show that he was a pilot in the 
Air Force.  The veteran retired from military with the rank 
of colonel in October 1986 after over 30 years of service.  
Although the veteran's DD214 is not in the file, the 
veteran's service medical records show medical clearances for 
flight duty throughout his service.  

In December 1986 (six weeks after separation from service), 
the veteran filed a claim for service connection of multiple 
conditions, one of which was loss of visual acuity.  At a VA 
eye examination in May 1987, the veteran complained that 
sight in his eye comes and goes for a period of time.  He 
reported this happening since 1970 in the right eye and 
starting three months later in the left happening at no fixed 
time.  He described the loss of sight as fading from top to 
bottom or vice versa.  He stated he lost visual acuity 
completely two or three times but usually only lost a quarter 
to one-half of his visual acuity.  Physical examination of 
the eyes did not show any abnormalities.  Carotid studies 
performed were also normal.  The diagnosis was amaurosis 
fugax.  No opinion was rendered as to the etiology of the 
amaurosis fugax.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

After considering all the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's current disability (ocular migraines) was incurred 
in service.  In so finding, the Board finds the veteran's 
statements, supported by his wife's statement, credible and 
persuasive that he did indeed suffer from amaurosis fugax 
while in service.  The Board is persuaded that the reason for 
the lack of evidence of complaints and treatment in service 
is as the veteran stated.  Although the Board does not 
express an opinion as to the appropriateness of the veteran's 
actions in not reporting the episodes to the flight 
physician, the Board finds the reasons stated by the veteran 
for the absence of any record of this condition in service 
create a reasonable doubt as to whether the veteran's ocular 
migraines, manifested by amaurosis fugax, were incurred in 
service.

The fact that the veteran filed a claim within six weeks 
after separation from service and was diagnosed to have 
amaurosis fugax at the May 1987 VA examination seven months 
after his separation from service also lends credence to his 
statements.  The veteran has stated that, after he reported 
this problem to the VA examiner and was diagnosed to have 
amaurosis fugax, he has not been able to fly again.  In 
addition, the medical records show a continuity of 
symptomatology of the amaurosis fugax starting in May 1987 to 
the present, which supports the veteran's claim.  See 
38 C.F.R. § 3.303(b).

Based upon the record before it, the Board finds that the 
evidence is in equipoise as to whether, during his service, 
the veteran suffered from ocular migraines that manifested as 
amaurosis fugax.  Reasonable doubt being resolved in favor of 
the veteran, the Board finds that the veteran is entitled to 
service connection for ocular migraines.  The Board believes 
the proper disability to service connect is ocular migraines 
as the amaurosis fugax is merely a symptom or manifestation 
of the ocular migraines.


ORDER

The claim for service connection for amaurosis fugax is 
reopened, and entitlement to service connection for ocular 
migraines, manifested as amaurosis fugax, is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


